


110 HJ 76 IH: Disapproving the issuance of a letter of

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. Weiner (for
			 himself, Mr. Altmire,
			 Mr. Baca, Ms. Baldwin, Ms.
			 Berkley, Mr. Blumenauer,
			 Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Castor,
			 Mr. Cohen,
			 Mr. Costello,
			 Mr. Crowley,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Mr. Fattah,
			 Mr. Ferguson,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holt, Mr. Jones of North Carolina,
			 Mr. Kagen,
			 Ms. Kaptur,
			 Mr. Klein of Florida,
			 Mr. Kucinich,
			 Ms. Lee, Mr. Lipinski, Mrs.
			 Maloney of New York, Mr.
			 Michaud, Mrs. Myrick,
			 Mr. Nadler,
			 Mr. Pascrell,
			 Mr. Rangel,
			 Mr. Rothman,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Mr. Stark,
			 Mr. Thompson of California,
			 Mr. Towns,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Wexler,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mrs. Tauscher) introduced the
			 following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Disapproving the issuance of a letter of
		  offer with respect to a certain proposed sale of defense articles and defense
		  services to the Kingdom of Saudi Arabia.
	
	
		That the issuance of a letter of offer with
			 respect to the proposed sale of defense articles and defense services to the
			 Kingdom of Saudi Arabia (described in the certifications transmitted to the
			 Speaker of the House of Representatives and the Chairman of the Committee on
			 Foreign Relations of the Senate pursuant to section 36(b) of the Arms Export
			 Control Act on January 14, 2008 (Transmittal Number 08–18)) is hereby
			 prohibited.
		
